Citation Nr: 1434497	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for bronchitis.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to May 1977.  This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bronchitis, rated 0 percent, effective December 20, 2007.  The Veteran's record appears to now be in the jurisdiction of the Oakland, California RO (although he appears to have again relocated).  An interim (May 2009) rating decision by the Denver, Colorado RO found clear and unmistakable error (CUE) in the June 2008 rating decision and increased the rating for bronchitis to 10 percent, also effective December 20, 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The most recent pulmonary function testing (PFT) in the record is from April 2008, over six years ago.  Treatment records since then (see May 2009 private treatment record) indicate the Veteran was receiving ongoing treatment for bronchitis.  His updated treatment records are not associated with the record and are pertinent evidence that must be secured.  Notably, in his August 2009 substantive appeal the Veteran suggests that the findings on the April 2008 examination do not reflect the current severity of the bronchitis. 

In light of the allegation of worsening and the length of the intervening period, a contemporaneous examination to assess the current severity of the bronchitis is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for bronchitis (i.e. those not already associated with the record).

2.  The AOJ should ask the Veteran to identify, and provide releases necessary for VA to secure completed updated records from, all providers of private evaluations or treatment he received for his bronchitis.  The AOJ should obtain complete records of all such evaluations and treatment from the providers identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a pulmonologist to determine the current severity of his bronchitis.  The record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his bronchitis.  Any tests or studies indicated (specifically including pulmonary function testing) should be completed.  The findings reported should be sufficiently detailed to allow for consideration of all pertinent rating criteria under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).  

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

